DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–10 is/are pending.
Claim(s) 1 and 4–10 is/are being treated on their merits.
Claim(s) 2 and 3 is/are withdrawn from consideration.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2020/0099090 A1.

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species A, as described in paragraphs [0009]–[0010];
Species B, as described in paragraphs [0011]–[0014]; and
Species C, as described in paragraphs [0015]–[0018].


Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, none of the claims appears to be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
the species have acquired a separate status in the art in view of their different classification; and
the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

During an email/telephone conversation with Allen Xue, Ph.D. (Reg. No. 56,474) on 25 October 2021, a provisional election was made without traverse to prosecute the invention of Species A, claim(s) 1 and 4–10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim(s) 2 and 3 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 November 2019 was filed before the mailing of a first Office Action on the merits.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because the numbers, letters, and/or reference characters of FIGS. 1–5 are not at least 0.32 cm (1/8 inch) in height. Numbers, letters, and reference characters must measure at least 0.32 cm. (1/8 inch) in height. See 37 CFR 1.84 (p)(3).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: FLEXIBLE ALL-SOLID-STATE LITHIUM-ION SECONDARY BATTERY INCLUDING GELABLE SYSTEM OF LITHIUM SALT AND ETHER COMPOUND, AND PREPARATION METHOD THEREOF.

The use of the terms KETJENBLACK (e.g., [0032]) and SUPER P (e.g., [0130], [0132], [0142], [0147], [0149], [0153], [0156]), which are trade names or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the .

Claim Objections
Claim(s) 4–8 is/are objected to because of the following informalities:
Claim(s) 4–8 contain multiple periods that are not used for abbreviations, and multiple capital letters. Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Claims 2–8 should not contain multiple periods and capital letters.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1–10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the gelable polymer" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the gelable prepolymer" in lines 10–11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the phrase "such as." The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 4 recites the phrase "or the like" or "etc." The phrase "or the like" or "etc." renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 4 contains multiple sentences. It is unclear if the sentences following the first sentence are part of the claimed invention.
Claim 4 recites the phrase "preferably." The phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 4 recites the limitation "that of the ether compounds." It is unclear what the term "that" is referring.
Claim 4 recites the limitation "that of the other electrolyte or its solvent." It is unclear what the term "that" is referring.
Claim 4 recites the limitation "its solvent." It is unclear what the term "its" is referring.
Claim 4 recites the limitation "that of the inorganic nanoparticles." It is unclear what the term "that" is referring.
Claim 4 recites the limitation "that of the additives." It is unclear what the term "that" is referring.
Claim 4 recites the limitations "the mass faction of the lithium salts is greater than or equal to 5 wt% and less than or equal to 60 wt%" and "the mass faction of the lithium salts is greater than or equal to 10 wt% and less than or equal to 40 wt%." A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation "greater than or equal to 5 wt% and less than or equal to 60 wt%," and the claim also recites "greater than or equal to 10 wt% and less than or equal to 40 wt%," which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 4 recites the limitations "that of the ether compounds is greater than or equal to 20 wt% and less than or equal to 60 wt%" and "that of the ether compounds is greater than or equal to 60 wt% and less than or equal to 90 wt%." A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation "greater than or equal to 20 wt% and less than or equal to 60 wt%," and the claim also recites "greater than or equal to 60 wt% and less than or equal to 60 wt%," which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) 
Claim 4 recites the limitations "that of the other electrolyte or its solvents is greater than or equal to 20 wt% and less than or equal to 60 wt%" and "that of the other electrolyte or its solvents is greater than or equal to 5 wt% and less than or equal to 30 wt%." A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation "greater than or equal to 20 wt% and less than or equal to 60 wt%," and the claim also recites "greater than or equal to 60 wt% and less than or equal to 60 wt%," which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 4 recites the limitations "that of the inorganic nanoparticles is greater than or equal to 0 wt% and less than or equal to 30 wt%" and "that of the inorganic nanoparticles is greater than or equal to 0 wt% and less than or equal to 20 wt%." A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation "greater than or equal to 20 wt% and less than or equal to 60 wt%," and the claim also recites "greater than or equal to 60 wt% and less than or equal to 60 wt%," which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite 
Claim 4 recites the limitations "that of the additives is greater than or equal to 0 wt% and less than or equal to 30 wt%" and "that of the additives is greater than or equal to 0 wt% and less than or equal to 20 wt%." A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation "greater than or equal to 20 wt% and less than or equal to 60 wt%," and the claim also recites "greater than or equal to 60 wt% and less than or equal to 60 wt%," which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 5 recites the limitations "wherein, the general formula of the straight-chain ether compounds is as shown in Formula (1): R1––O––(R2––O)n––R3 R2 is selected from a straight-chain or branched C1–C6 alkylene group, a straight-chain or branched C2–C6 alkenylene group." It is unclear how R2 can be branched when the ether compound is required to be straight-chain.
Claim 5 contains multiple sentences. It is unclear if the sentences following the first sentence are part of the claimed invention.
Claim 5 recites the phrase "preferably." The phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 5 recites the phrase "or the like" or "etc." The phrase "or the like" or "etc." renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 5 recites broad and narrow limitations for  "n," "R2," "R1," "R3," "straight-chain compounds," "lithium salts," "other solvents and/or electrolytes," "electrolytes," "solvents," "cyclic non-aqueous organic solvents," "chain non-aqueous organic solvents," "nitrile electrolytes," "solvents for nitrile electrolytes," "solvents for sulfone electrolyte," "polyhydric alcohols," and "polymerization degree," and "weight ratio of the polyethylene glycol to the other polyhydric alcohols." A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 6 contains multiple sentences. It is unclear if the sentences following the first sentence are part of the claimed invention.
Claim 6 recites the phrase "preferably." The phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 6 recites the phrase "for example" or "i.e." or "e.g." The phrase "for example" or "i.e." or "e.g." renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 6 recites broad and narrow limitations for "cyclic ether compounds," "cycloalkanes or cycloalkenes." A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 6 recites the phrases within parentheses. The parentheses render the claim indefinite because it is unclear whether the limitation(s) within the parentheses are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 6 recites the phrase "preferred." The phrase "preferred" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 7 contains multiple sentences. It is unclear if the sentences following the first sentence are part of the claimed invention.
Claim 7 recites the phrase "for example" or "i.e." or "e.g." The phrase "for example" or "i.e." or "e.g." renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 7 recites the phrase "preferably." The phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 8 contains multiple sentences. It is unclear if the sentences following the first sentence are part of the claimed invention.
Claim 8 recites the limitation "the pressing process" in lines 1–2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the coating" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the conductive agent" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the binder" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the negative electrode current collector" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the anode material" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the cathode material" in line 22.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the positive electrode current collector" in line 28.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the standing still time" in line 30.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the formation time" in line 30.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "it." It is unclear what the term "it" is referring.
Claim 8 recites the limitation "the standing still temperature" in line 31.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the phrase "preferably." The phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 8 recites the phrase "such as." The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 8 recites the phrase "or the like" or "etc." The phrase "or the like" or "etc." renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 8 recites the phrases within parentheses. The parentheses render the claim indefinite because it is unclear whether the limitation(s) within the parentheses are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 8 recites the limitation "its derivatives." It is unclear what the term "its" is referring.
Claim 8 recites the phrase "for example" or "e.g." The phrase "for example" or "e.g." renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 8 recites the limitations "Super P," "ketjen black," and "SFG-6," which are trademarks or tradenames that are used to identify or describe a particular material. If a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112, second paragraph. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, and 6–10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaizuka et al. (JP 2014-211949 A, hereinafter Kaizuka).
Regarding claim 1, Kaizuka discloses a preparation method of a flexible all-solid-state lithium-ion secondary battery, comprising the following steps of:
preparing a gelable system (see gelation, [0040]);
assembling negative electrodes, separator, and positive electrodes to obtain an all-solid-state battery before injection (see wound electrode, [0041]);
injecting the gelable system into the all-solid-state battery before injection (see injected, [0040]),
sealing (see sealed state, [0031]), and
standing still to obtain an all-solid-state lithium-ion secondary battery (see leaving, [0031]);
wherein, the gelable system comprises the following components: lithium salts (see LiPF6, [0040]) and ether compounds (see 1,3-DOX, [0040]), and
the ether compounds are selected from at least one of cyclic ether compounds or straight-chain ether compounds (see 1,3-DOX, [0040]);
the mass fraction of the gelable polymer and/or the gelable prepolymer in the system is less than or equal to 1 wt % (see 1,3-DOX, [0040]).
Regarding claim 4, Kaizuka discloses all claim limitations set forth above and further discloses a preparation method:
wherein, in the gelable system, at least one of additives, such as inorganic nanoparticles, other solvents and/or electrolytes, polyesters or blends thereof can also be included (see nonaqueous electrolyte, [0040]).
Regarding claim 6, Kaizuka discloses all claim limitations set forth above and further discloses a preparation method:
wherein, the cyclic ether compound is selected from cyclic ether compounds containing one oxygen atom, two oxygen atoms, three oxygen or more atoms (see 1,3-DOX, [0040]).
Regarding claim 7
mixing ether compounds, lithium salts, optionally other solvents and/or electrolytes, optionally inorganic nanoparticles, and optionally additives to obtain a mixed solution under stirring (see mixed, [0040]).
Regarding claim 8, Kaizuka discloses all claim limitations set forth above and further discloses a preparation method:
wherein, the pressing process of the positive electrode or the negative electrode as one piece is performed under dry conditions ([0037], [0038]).
Regarding claim 9, Kaizuka discloses a flexible all-solid-state lithium-ion secondary battery, which is prepared by:
preparing a gelable system (see gelation, [0040]);
assembling negative electrodes, separator, and positive electrodes to obtain an all-solid-state battery before injection (see wound electrode, [0041]);injecting the gelable system into the all-solid-state battery before injection (see injected, [0040]),
sealing (see sealed state, [0031]), and
standing still to obtain an all-solid-state lithium-ion secondary battery;
wherein, the gelable system comprises the following components: lithium salts (see LiPF6, [0040]) and ether compounds (see 1,3-DOX, [0040]), and
the ether compounds are selected from at least one of cyclic ether compounds or straight-chain ether compounds (see 1,3-DOX, [0040]);
the mass fraction of the gelable polymer and/or the gelable prepolymer in the system is less than or equal to 1 wt % (see 1,3-DOX, [0040]).
claim 10, Kaizuka discloses all claim limitations set forth above and further discloses a flexible all-solid-state lithium-ion secondary battery:
wherein, the lithium-ion secondary battery includes a lithium-ion battery, a lithium-sulfur battery, or a lithium-air battery (see nonaqueous electrolyte secondary battery, [0042]).

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Payne et al. (KR 2013-0119841 A, hereinafter Payne).
Regarding claim 1, Payne discloses a preparation method of a flexible all-solid-state lithium-ion secondary battery, comprising the following steps of:
preparing a gelable system (see composition, [0004]);
assembling negative electrodes, separator, and positive electrodes to obtain an all-solid-state battery before injection (see lithium iron phosphate secondary battery, [0016]);
injecting the gelable system into the all-solid-state battery before injection (see poured, [0016]),
sealing (see seals, [0005]), and
standing still to obtain an all-solid-state lithium-ion secondary battery (see stand, [0016]);
wherein, the gelable system comprises the following components: lithium salts (see LiPF6, [0004]) and ether compounds (see triethylene glycol dimethacrylate, [0004]
the ether compounds are selected from at least one of cyclic ether compounds or straight-chain ether compounds (see triethylene glycol dimethacrylate, [0004]);
the mass fraction of the gelable polymer and/or the gelable prepolymer in the system is less than or equal to 1 wt % (see triethylene glycol dimethacrylate, [0004]).
Regarding claim 5, Payne discloses all claim limitations set forth above and further discloses a preparation method:
wherein, the general formula of the straight-chain ether compounds is as shown in Formula (1): R1—O—(R2—O)n—R3 Formula (1) (see triethylene glycol dimethacrylate, [0004])
wherein, n is an integer greater than 0 (see triethylene glycol dimethacrylate, [0004]);
R2 is selected from a straight-chain or branched C1–C6 alkylene group, a straight-chain or branched C2-C6 alkenylene group (see triethylene glycol dimethacrylate, [0004]); and
H on the carbon atom of R2 may be substituted by at least one of the following groups: alkenyl, alkynyl, alkoxy, alkylthio, cycloalkyl, cycloalkyloxy, cycloalkylthio, heterocyclyl, heterocyclyloxy, heterocyclylthio, aryl, aryloxy, heteroaryl, heteroaryloxy, hydroxy, thiol, nitro, carboxy, amino, ester, halogen, acyl, aldehyde (see triethylene glycol dimethacrylate, [0004]);
R1 and R3 are the same or different (see triethylene glycol dimethacrylate, [0004])
each of R1 and R3, independently, is selected from one or more of a hydrogen atom, an alkyl group, a cycloalkyl group, a heterocyclyl group, an alkenyl group, an alkynyl group (see triethylene glycol dimethacrylate, [0004]); and
H on the carbon atom of R1 and R3 may be substituted by at least one of the following groups: alkenyl, alkynyl, alkoxy, alkylthio, cycloalkyl, cycloalkyloxy, cycloalkylthio, heterocyclyl, heterocyclyloxy, heterocyclylthio, aryl, aryloxy, hydroxy, thiol, nitro, carboxy, amino, ester, halogen, acyl, aldehyde (see triethylene glycol dimethacrylate, [0004]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim (KR 2014-0078027 A) discloses a preparation method of a flexible all-solid-state lithium-ion secondary battery, comprising the following steps of preparing a gelable system (see electrolyte, [0048]); assembling negative electrodes, separator, and positive electrodes to obtain an all-solid-state battery before injection (see cell, [0048]); injecting the gelable system into the all-solid-state battery before injection (see injected, [0048]), sealing (see seals, [0005]), and standing still to obtain an all-solid-state lithium-ion secondary battery (see cell, [0048]); wherein, the gelable system comprises the following components: lithium salts (see LiPF6, [0048]) and ether compounds (see diethylene glycol diacrylate, [0048]), and the ether compounds are selected from at least one of cyclic ether compounds or straight-chain ether compounds (see diethylene glycol diacrylate, [0048]); the mass fraction of the gelable polymer and/or the diethylene glycol diacrylate, [0048]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725